DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayuki et al. (Japanese Patent Publication 2002-029952 – machine translation provided).
Takayuki et al. discloses dentifrices comprising active ingredients for the treatment of periodontal diseases or dental caries using an agar oligosaccharide (overview & paragraphs [6-7]).  The agar oligosaccharide employed is obtained by decomposing agar using an acid (or an enzyme), but so long as the agar oligosaccharide employed has the desired effect, there is no limitation as to how it is produced (though acid production can have increased agarbiose content (paragraphs [11-
Instant claims 4 and 12 further recite how the agarbiose is obtained.  While Takayuki et al. discloses preparing and purifying the material taught, it does not disclose using gel permeation chromatography.  However, the patent-ability of a product does not depend on its method of production, and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Thus, while Takayuki et al. disclose other techniques for purifying the material, the composition disclosed reads on the limitations instantly recited with regards to the composition.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki et al. (Japanese Patent Publication 2002-029952 – machine translation provided) further in view of Enoki et al. (US Patent Application Publication 2007/0202238).
Takayuki et al. discloses dentifrices comprising active ingredients for the treatment of periodontal diseases or dental caries using an agar oligosaccharide (overview & paragraphs [6-7]).  
Enoki et al. discloses materials, such as food and drink, which contains agarbiose (abstract).  This saccharide is useful in not only food and drink but also in pharmaceutical compositions (paragraph [2]).  This agarbiose is obtained by the decomposition of the source material (such as agarose) with acid, and results in a composition with agarbiose, agartetraose, agarhexaose, and agaroctaose (paragraphs [20-21]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the specific method and product prepared by Enoki et al. as the agar oligosaccharide in the composition taught by Takayuki et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian Gulledge/Primary Examiner, Art Unit 1612